United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7056                                                September Term, 2021
                                                                      1:20-cv-02206-TNM
                                                       Filed On: September 10, 2021
Deborah Laufer, Individually,

              Appellant

       v.

Alamac Inc., A Washington, DC Corporation,
doing business as River Inn Washington DC,

              Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson, Katsas, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by the appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court's May 17, 2021 order be
affirmed. The district court correctly concluded that appellant lacks standing. See
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk